  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY J. RICHARDS,                  )
                                      )
       Petitioner,                    )
                                      )           CIVIL ACTION NO.
       v.                             )            2:19cv428-MHT
                                      )                 (WO)
GUY NOE, Warden, et al.,              )
                                      )
       Respondents.                   )

                            OPINION AND ORDER

       This habeas petition is before the court on the

recommendation of the United States Magistrate Judge

that    the    case   be     transferred        to    the    United   States

District      Court   for    the   Northern          District   of    Alabama

pursuant to 28 U.S.C. § 1631.                    Also before the court

are    petitioner’s         objections      to       the    recommendation.

After an independent and de novo review of the record,

the    court    concludes      that       the    objections      should    be

overruled      and    the    magistrate         judge’s     recommendation

adopted.

       Accordingly, it is ORDERED as follows:

       (1) The objections (doc. no. 6) are overruled.
    (2) The magistrate judge's recommendation (doc. no.

5) is adopted.

    (3) This case is transferred to the United States

District   Court   for   the   Northern     District   of    Alabama

pursuant to 28 U.S.C. § 1631.

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 15th day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
